See The Carolina Grocery Co. v. Burnet, Treasurer, ante.
The same attorneys represented the plaintiff and defendants herein respectively as in the preceding case.
July 22, 1901. The opinion of the Court was delivered by
In this controversy, without action in the original jurisdiction of this Court, the plaintiff seeks to enjoin the defendants, claiming to act as county board of commissioners of Charleston County, from auditing, approving or preparing to pay claims against the county of Charleston, on the ground that the defendants are not a legally constituted board. Having in the case of the Carolina Grocery Co. v. Barnwell R. Burnet, county treasurer, just filed, determined that the said county board of commissioners is legally constituted, for the reasons therein stated, this is controlled thereby.
It is, therefore, ordered and adjudged, that the petition for injunction be dismissed.